DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Species C and subspecies Y in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground(s) that this application is a PCT National Entry and the international search authority has already found that all claimed inventions meet the requirement for unity of invention.  This is not found persuasive because the US is not bound to the same decisions made by the international search authority.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specification does not state which elements is/are considered to be the oscillating member.
Claim Objections
Claim 5 is objected because:In line 3, “form” should read --from --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7, 10, 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the component made of a fiber-reinforced resin includes a hollow portion made of a fiber-reinforced resin". A hollow portion of a component normally refers to an area having an absence of material, yet the claim is reciting a hollow portion of the component that is made of resin and thus the scope of the claim is unclear.
Claim 6 recites the limitation “the connecting mechanism includes a component..” Claim 1 recites “a component forming the connecting mechanism is a component made of a fiber-reinforced resin”. The scope is unclear as to whether the same component is being introduced twice. Additionally, the wording of claim 1 appears to be claiming a single component forming the connecting mechanism, which further makes the scope unclear if dependent claims then introduce additional components. Claims 15, 16, 17, 19 and 22 similarly recite “the connecting mechanism includes a component..” and are unclear for these same reasons.
Claim 5 recites the limitation "the plate material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the filament" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “at least a portion where the filament of the reinforced fiber is exposed includes a coating layer made of a silicone resin”. It is unclear what the portion is part of since it is only defined by where a fiber is exposed and not as to what component the portion is referring to. The scope is thus unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizura (JP2013-173201A, from IDS) in view of Sato (JP60-118487A, machine translation relied on, from IDS).
Re Claim 1, Mizura discloses an oscillating device comprising: a driving source 41; an oscillating member 3 which performs an oscillating motion; and a connecting mechanism 49/39/37/20 which converts a rotational motion of the driving source into an oscillating motion and transmits the oscillating motion to the oscillating member (Abstract; Fig. 1-2).      
 	Mizura does not disclose at least one of a part or whole of a component forming the connecting mechanism is a component made of a fiber-reinforced resin, and the component made of a fiber-reinforced resin includes a reinforced fiber and a binder resin. However, Sato teaches at least one of a part or whole of a component forming a connecting mechanism is a component made of a fiber-reinforced resin, and the component made of a fiber-reinforced resin includes a reinforced fiber and a binder resin (pg. 3, “summary of the invention section; pg. 4, second paragraph). It would be obvious to utilize fiber-reinforced resin for these components, as taught by Sato, in order to have high mechanical strength while also being lightweight and rigid (pg. 3, “summary of the invention section; pg. 4, second paragraph) and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re Claim 2, as best understood, Mizura/Sato discloses the component made of a fiber-reinforced resin includes a hollow portion made of a fiber-reinforced resin. 
Re Claim 3, as best understood, Mizura/Sato discloses the hollow portion is a tubular body formed by binding a wound material of a filament of the reinforced fiber with the binder resin (Sato: Fig. 4, pg. 4, para. 2-3).  
Re Claim 9, Mizura discloses the connecting mechanism includes a holding component for holding the oscillating member, and a part or whole of a component forming the holding component is a tubular body formed by binding a wound material of a filament of the reinforced fiber with the binder resin (Sato: Fig. 4, pg. 4, para. 2-3). 
Re Claim 23, Mizura discloses a superfinishing device including the oscillating device according to claim 1 (Abstract; Fig. 1-2). 
Re Claim 24, Mizura discloses a method of manufacturing a bearing, including polishing a raceway surface using the superfinishing device according to claim 23 (Abstract; Fig. 1-2).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizura in view of Sato, in further view of Official Notice.
Re Claim 21, Mizura does not disclose a metallic sleeve is inserted into the through hole. However, Examiner takes Official Notice that it is extremely common in the art to utilize a metallic sleeve inserted into a through hole and it would be obvious to one of ordinary skill in the art to utilize a metallic sleeve inserted into a through hole in order to provide stability to the assembly and to ensure the material is not damaged by connecting components.
Claim(s) 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizura in view of Sato, in further view of Gunnewijk (EP0829237A, machine translation relied on).
Re Claims 4-5, 8, Mizura discloses the connecting mechanism includes a holding component 20 for holding the oscillating member. Mizura does not disclose holding component is an assembly in which plate materials made of the fiber-reinforced resin are combined and bonded to each other and plate material in which the reinforced fiber is radially oriented outward from a center of a surface. However, Gunnewijk teaches plate materials made of the fiber-reinforced resin are bonded to each other and plate material in which the reinforced fiber is radially oriented outward from a center of a surface (para. 20; Fig. 9b). It would be obvious to utilize plate materials made of the fiber-reinforced resin bonded to each other, as taught by Gunnewijk, in order to have high mechanical strength while also being lightweight and rigid and to enable fibers oriented in desired directions to optimize strength configuration and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizura in view of Sato, in further view of Iwata (JP62210208A, from IDS).
Re Claim 15, Mizura does not disclose the connecting mechanism includes a component provided with a tubular body made of a fiber-reinforced resin, a block made of a fiber-reinforced resin is inserted into an opening of the tubular body, and a surface orthogonal to a thickness direction of a thin plate made of a fiber-reinforced resin is arranged in an end surface of the tubular body whose opening is closed by inserting the block. However, Iwata teaches a tubular body 2 made of a fiber-reinforced resin, a block 1 made of a fiber-reinforced resin is inserted into an opening of the tubular body, and a surface orthogonal to a thickness direction of a thin plate made of a fiber-reinforced resin is arranged in an end surface of the tubular body whose opening is closed by inserting the block (Abstract; Fig, 1-5). It would be obvious to utilize a tubular body made of a fiber-reinforced resin, a block made of a fiber-reinforced resin is inserted into an opening of the tubular body, and a surface orthogonal to a thickness direction of a thin plate made of a fiber-reinforced resin is arranged in an end surface of the tubular body whose opening is closed by inserting the block, as taught by Iwata, in order to have high mechanical strength while also being lightweight and rigid and to enable fibers oriented in desired directions to optimize strength configuration and resistance against bending and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re Claims 17-18, Mizura does not disclose the connecting mechanism includes a component provided with a tubular body made of a fiber-reinforced resin, a block formed by laminating a thin plate made of the fiber-reinforced resin is inserted into the tubular body, and a lamination direction of the thin plates and an inserting direction of the blocks into the tubular body are the same and a through hole penetrating through the tubular body and the block is formed. However, Iwata teaches a tubular body 2 made of a fiber-reinforced resin, a block 1 formed by laminating a thin plate made of the fiber-reinforced resin is inserted into the tubular body, and a lamination direction of the thin plates and an inserting direction of the blocks into the tubular body are the same (Abstract; Fig, 1-5) and a through hole penetrating through the tubular body and the block is formed (Fig. 2, 4). It would be obvious to utilize a tubular body made of a fiber-reinforced resin, a block formed by laminating a thin plate made of the fiber-reinforced resin is inserted into the tubular body, and a lamination direction of the thin plates and an inserting direction of the blocks into the tubular body are the same and a through hole, as taught by Iwata, in order to have high mechanical strength while also being lightweight and rigid and to enable fibers oriented in desired directions to optimize strength configuration and resistance against bending and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re Claim 19, Mizura does not disclose the connecting mechanism includes a component provided with a tubular body made of a fiber-reinforced resin, a block made of the fiber-reinforced resin is inserted into the tubular body, a through hole penetrating through the tubular body and the block is formed, and the block is a laminated body formed of thin plates made of a fiber-reinforced resin, and the through hole is formed in a direction orthogonal to a lamination direction of the thin plates. However, Iwata teaches a tubular body 2 made of a fiber-reinforced resin, a block 1 made of the fiber-reinforced resin is inserted into the tubular body, a through hole penetrating through the tubular body and the block is formed (Fig. 2, 4), and the block is a laminated body formed of thin plates made of a fiber-reinforced resin, and the through hole is formed in a direction orthogonal to a lamination direction of the thin plates (Abstract; Fig, 1-5). It would be obvious to utilize a component provided with a tubular body made of a fiber-reinforced resin, a block made of the fiber-reinforced resin is inserted into the tubular body, a through hole penetrating through the tubular body and the block is formed, and the block is a laminated body formed of thin plates made of a fiber-reinforced resin, as taught by Iwata, in order to have high mechanical strength while also being lightweight and rigid and to enable fibers oriented in desired directions to optimize strength configuration and resistance against bending and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re Claim 20, Mizura/Iwata discloses a cross section of the tubular body orthogonal to an axial line of the tubular body is a rectangular shape (Fig. 1-5 of Iwata), and the tubular body has a symmetrical shape in a longitudinal direction (Fig. 1-5 of Iwata). 
Allowable Subject Matter
 Claims 6-7, 16, 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726